Citation Nr: 1048327	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  08-24 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a chronic disorder 
manifested by low back pain.

4.  Entitlement to service connection for hypertension (claimed 
as high blood pressure).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from April 1952 to April 1954. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of March and April 2008 rating decisions of the 
Columbia, South Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the 
Veteran's bilateral hearing loss is linked to service or events 
therein.

2.  The preponderance of the evidence is against finding that the 
Veteran's bilateral tinnitus is linked to service or events 
therein.

3.  The preponderance of the evidence is against finding that a 
chronic disorder manifested by low back pain is linked to the 
Veteran's service or events therein.

4.  The preponderance of the evidence is against finding that the 
Veteran's hypertension is linked to service or events therein.




CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred or aggravated by 
active service, and a sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a) (2010).

2.  Bilateral tinnitus was not incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.303.

3.  A chronic disorder manifested by low back pain was not 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303.

4.  Hypertension was not incurred or aggravated by active 
service, and hypertension may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in 
November 2007 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what part 
of that evidence is to be provided by the claimant and what part 
VA will attempt to obtain.  The RO provided notice how disability 
ratings and effective dates are determined.   

The Veteran's service treatment records are not available and 
attempts to secure them have proved futile.  38 C.F.R. § 3.159.  
The RO advised the Veteran of the missing service treatment 
records in a February 2008 letter.  He has been advised to submit 
documents that relate his disabilities to service.  

VA has a heightened duty to assist the veteran in developing his 
claim since the records may have been lost or destroyed by fire.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does 
not, however, lower the legal standard for proving a claim for 
service connection but, rather, increases the Board's obligation 
to evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant.  See Russo v. Brown, 9 Vet.. 
App. 46, 51 (1996).

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claims.  VA did not provide the Veteran with examinations in 
connection with his claims, and the Board finds that examinations 
are not necessary to decide the merits of these claims.  Under 
the VCAA, VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability; the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).

Admittedly, the threshold for the duty to provide an examination 
is rather low. McClendon v. Nicholson, 20 Vet. App. 79 (2006).  
Here, however, the evidence of record is sufficient to decide the 
claims of entitlement to service connection for low back pain, 
bilateral hearing loss, hypertension, and bilateral tinnitus.  
The Veteran has submitted VA and private treatment records.  
Unfortunately, these do not show that any claimed disability is 
related to service.  Indeed, there is no competent evidence of 
any pertinent disorder until decades post-service.  There is no 
competent evidence linking any claimed disorder to service.  
Thus, there is no requirement that VA provide a compensation 
examination or obtain an opinion. 

The Board has reviewed all the evidence in the Veteran's claims 
file, which includes his written contentions, private medical 
records, and VA records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

Governing Law and Regulations

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

With chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease or 
injury and the current disability.  See Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 
253 (1999)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service connection will also be presumed for certain chronic 
diseases, including hypertension and a sensorineural hearing 
loss, if manifest to a compensable degree within one year after 
discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

The Veteran contends that he is entitled to service connection 
for hypertension, low back pain, bilateral hearing loss and 
tinnitus.  The Veteran indicated that although not treated for 
these disabilities in service, he believes that his time in 
service caused these disabilities.  Specifically, the Veteran 
claims that his time in the infantry and exposure to artillery 
led to his hearing problems.  

Hypertension and Low Back Pain

The Veteran claims that he has hypertension and low back pain and 
that these disabilities are due to his time in service.

While the Veteran's service treatment records are not available 
for review, after separation from service in 1954, there are no 
post-service treatment records referring to any complaints or 
treatment for hypertension or low back pain until June 2007.

There is competent evidence that the Veteran currently has low 
back pain and hypertension, as there are private records from 
June 2007 through September 2007 documenting treatment for these 
conditions.  There is, however, no competent evidence that either 
hypertension or a chronic disorder manifested by low back pain is 
related to the Veteran's service.  

In considering the medical history detailed above, the Board 
notes that the five decades which have elapsed between military 
service and the first post-service treatment can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  While the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current pain and that he experienced certain 
symptoms, Layno v. Brown, 6 Vet. App. 465 (1994), as a layperson 
he is not competent to diagnose hypertension or the cause of a 
low back disorder.

It is well to note that the Veteran is not claiming to have had 
these disabilities since his service.  Indeed, he reported in a 
March 2008 statement that although he did not receive treatment 
for these disabilities in service, he simply believes that 
service caused these disorders.  Unfortunately, there is no 
competent evidence supporting his lay opinion.  Without such 
evidence the claims must be denied.

Bilateral Hearing Loss and Tinnitus

The Veteran claims that he is entitled to service connection for 
bilateral hearing loss and tinnitus due to in-service exposure to 
artillery noise.  The Veteran contends that he was subjected to 
acoustic trauma in-service because he was a member of an infantry 
unit.  

As noted, the Veteran's service treatment records are not 
available for review.  There is a January 1952 Surgeon General 
Office record which reports that the Veteran was a member of a 
field artillery battalion, and based on this information, the 
Board concedes that the appellant worked in an adverse acoustic 
environment while on active duty.  38 U.S.C.A. § 1154(a).  
However, the Surgeon General record only notes that the Veteran 
was treated for a venereal disease.  There are no other records 
available attesting to any in-service treatment, complaints or 
findings.  

Post service there are no treatment records referring to any 
complaints or treatment for hearing loss or tinnitus.  Private 
treatment records from June through September 2007 document no 
diagnoses of hearing loss or tinnitus, they in fact show hearing 
within normal limits and no complaints of tinnitus.  The 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Without a 
currently diagnosed disability, service connection may not be 
granted.)  

Although the Veteran claims to have hearing loss and tinnitus due 
to his military service, there is simply no medical evidence 
showing that either of these disorders is related to service.  
While the Veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss his current 
pain and that he experienced certain symptoms, Layno v. Brown, 6 
Vet. App. 465 (1994), as a layperson he is not competent to 
diagnose tinnitus or a sensorineural hearing loss, or state that 
any hearing loss within the first year after service was so 
severely disabling that it met the minimum requirements of 38 
C.F.R. § 3.385 (2010).  Such an opinion could only be offered by 
someone who has received specialized training in audiology.

In this case, the Veteran did not file a claim of entitlement to 
service connection until 53 years following separation.  If the 
Veteran's symptoms had been present since service he would have 
reported such a history earlier when he received medical 
treatment.  Given these considerations, the contention that the 
appellant suffers from hearing loss and tinnitus due to service 
lack credibility.  As there is no competent evidence linking 
these disorders to service, service connection may not be 
established. 

The claims are denied.

In reaching all of the above decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss, 
tinnitus, a chronic disorder manifested by low back pain, and for 
hypertension is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


